282 So.2d 392 (1973)
In re Deborah Renee KENNY, alias
v.
STATE.
Ex parte Deborah Renee Kenny, alias Rene Kenny.
SC 469.
Supreme Court of Alabama.
August 30, 1973.
Ian F. Gaston, and J. D. Quinlivan, Jr., Mobile, for petitioner.
No brief for the State.
MERRILL, Justice.
Petition of Deborah Renee Kenny for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Kenny, alias v. State, 51 Ala.App. 35, 282 So.2d 387.
Writ Denied.
HEFLIN, C. J., and HARWOOD, MADDOX and FAULKNER, JJ., concur.